Citation Nr: 0023466	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for atypical psychosis, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from July 1984 to 
March 1987.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a March 1995 rating decision, 
in which the RO denied the veteran's claim for an increased 
rating for atypical psychosis, then evaluated as 10 percent 
disabling, effective from January 1991.  The veteran filed an 
NOD that same month, and the RO issued an SOC in May 1995.  
In June 1995, the veteran filed a substantive appeal.  In 
August 1995, the veteran testified before a Hearing Officer 
at the VARO in Roanoke.  A Hearing Officer's Decision was 
issued in November 1995, in which the veteran's disability 
rating was increased to 30 percent, effective from August 
1994.  Supplemental statements of the case (SSOC) were issued 
in December 1995 and April 1996.  Thereafter, the veteran's 
appeal came before the Board, which, in a March 1997 
decision, remanded the appeal to the RO for additional 
development.  An SSOC was issued in September 1998.

Subsequently, the veteran's appeal returned to the Board, 
which, in a February 1999 decision, again remanded the appeal 
to the RO for additional development.  Additional SSOC's were 
issued in January and March 2000.  





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Hospital summaries and treatment records from the VA 
Medical Centers (VAMCs) at Salem, Richmond, and Hampton, 
note clinical findings of atypical psychosis, bipolar 
disorder, paranoia, depression, and alcohol abuse, with 
global assessment of functioning (GAF) scores ranging from 
45 to 60.  

3. On VA examination in August 1999, the examiner reported 
that the veteran's psychiatric disorder was properly 
diagnosed as atypical psychosis, assigned a GAF score of 
40 for that condition alone.  

4. Applying the rating criteria currently in effect, there is 
an approximate balance of positive and negative evidence 
as to whether the veteran's atypical psychosis disorder 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; difficulty 
in adapting to stressful circumstances (including work or 
a work-like setting); and an inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 70 percent for atypical psychosis are 
met, under the schedular criteria in effect on and after 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9210 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in a 
July 1987 rating decision, the RO service connected the 
veteran for atypical psychosis, assigning a 30 percent 
disability rating.  The effective date of the award was March 
1987.  Subsequently, in October 1990, the veteran's 
disability rating was reduced from 30 percent to 10 percent, 
effective from January 1991.  

In January 1992, the RO received medical records from the 
VAMC in Salem, dated from March 1990 to December 1991.  These 
records noted the veteran's complaints and treatment for a 
generalized anxiety disorder, and a treatment record in 
August 1990 noted a diagnosis of atypical depression versus 
schizoaffective disorder versus schizotypal disorder.  
Thereafter, in July 1992, the RO received VAMC Salem medical 
records, some duplicative, dated from December 1990 to June 
1992.  These records noted the clinical findings of anxiety, 
schizotypal disorder, and questionable schizophrenia.  

In August 1994, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, in which he filed 
an increased-rating claim for his psychiatric disorder.  In 
February 1995, the RO received VAMC Salem medical records, 
dated from September 1992 to February 1995.  In particular, 
in April 1994, the veteran was diagnosed with bipolar 
disorder and alcohol abuse.  A July 1994 treatment record 
noted the veteran's report that his condition was stable.  In 
November 1994, the veteran reported being depressed; however, 
the examiner noted that the veteran appeared instead more 
lonely and isolated.  The examiner also noted that the 
veteran was not overtly psychotic.  A February 1995 treatment 
record noted the veteran's problems with alcohol, and a 
diagnosis of adjustment disorder with mixed features was 
reported.  


In March 1995, the RO received a VAMC Salem medical record, 
dated that same month.  The record noted the examiner's 
impression that the veteran was moderately impaired both 
socially and occupationally, and that he was probably not 
capable of maintaining gainful employment at that time.  

In July 1995, the RO received VAMC Salem medical records, 
some duplicative, dated from November 1994 to June 1995.  In 
particular, a record dated in February 1995 noted the 
veteran's report that he felt depressed and hopeless.  The 
examiner noted no suicidal/homicidal ideation, and the 
veteran's affect was reported as anxious.  The examiner's 
diagnosis was "BPAD, stabile".  A June 1995 treatment 
record noted that the veteran was reporting paranoia, afraid 
that people wanted to hurt him.  

In August 1995, the veteran was medically examined for VA 
purposes.  He reported living alone in a house he had bought, 
and indicated that he had worked irregularly since service, 
and had last worked in 1994, as a chimney cleaner.  The 
veteran also reported having had to stop working because of 
his nerves, and indicated that he couldn't stand the pressure 
of working for strangers.  The examiner noted the veteran's 
complaints of occasional delusions, nervousness, and 
depression.  The veteran also complained of crying spells 3-5 
times a week, occasional suicidal and homicidal thoughts 
during the course of a week, paranoia, and that he preferred 
to be around people.  His medications were noted as 
Clonazepam, Lithium Carbonate, and Desipramine.  

On clinical evaluation, the veteran was noted to be 
adequately dressed and groomed, alert, oriented, cooperative, 
and talkative.  His mood was anxious and dysphoric, he 
appeared tense and restless, had sweaty hands, was tearful at 
times, and showed memory and concentration impairment.  In 
addition, his speech was pressured, affect was somewhat 
labile, psychomotor behavior was somewhat hyperactive, and 
thought content was paranoid but was not grossly delusional.  
Insight was partial, while judgment was impaired.  The 
examiner's diagnosis was atypical psychosis.  

That same month, the veteran testified before a Hearing 
Officer at the VARO in Roanoke.  He reported taking Lithium, 
Clonazepam, and Desipramine, and that he suffered from 
depression and delusions, which the medications helped to 
control.  Also, the veteran testified that he was no longer 
working or doing odd jobs for his brother, that he had no 
hobbies, and that financial problems caused him a great deal 
of stress.  

In March 1996, the RO received a VAMC Salem hospital summary, 
dated from November 1995 to December 1995.  The summary noted 
the veteran's reported fear of people wishing to harm him, as 
well as suicidal ideation for the previous eight months.  The 
veteran indicated that he was not working, and that the 
stress, delusions, and depression interfered with his ability 
to work.  He also denied hearing voices when he was by 
himself, but said he did have trouble with his recent memory.  
The veteran also reported that he was under a great deal of 
stress, as a result of financial problems.  At the end of his 
hospitalization, the summary noted that he was not anxious, 
delusion, or paranoid, and it was determined that he was much 
improved.  The discharge diagnosis included Axis I: Bipolar 
disorder and ethanol dependence; Axis IV: not applicable 
except for poor financial resources; Axis V: GAF at present - 
55, on admission - 40.  

In January 1997, the RO received copies of examination 
reports conducted by Surry Orthopaedic Associates, and Lee 
Booher, M.A., both dated in February 1996.  In particular, 
Mr. Booher noted that, during the veteran's evaluation, his 
emotions were very labile, and at one point he began laughing 
and then in the next minute, became very tearful and 
depressed.  The veteran indicated that he suffered from 
emotional swings, and that he felt depressed most of the time 
and had frequent crying spells.  He also reported suffering 
from anxiety and paranoia on a daily basis.  Additionally, 
the veteran reported that in the past he had had periods of 
manic highs following which he suffered from periods of 
depression.  Furthermore, he reported some concentration and 
memory problems, and that he had had suicidal thoughts in the 
past, but had no plan to act on these thoughts.  


Mr. Booher, following various tests and evaluations of the 
veteran, noted in his findings that the veteran's 
intellectual results suggested he had capabilities, but that 
he suffered from emotional difficulties which would cause 
significant problems.  The veteran was noted to appear to 
suffer from bipolar disorder and was found to exhibit some 
psychotic features which included extreme paranoia.  He was 
also found to suffer from emotional lability, as well as 
chronic depression and anxiety.  His problems were noted as 
likely chronic and resistant to significant change.  It was 
further noted that it appeared the veteran would have 
difficulties maintaining employment due to his emotional 
difficulties.  Mr. Booher's diagnosis included Axis I: 
Bipolar disorder, mixed, with psychotic features; and Axis 
II: Dependent personality disorder, with borderline 
intellectual functioning.  

In September 1997, the RO received records from the Social 
Security Administration (SSA), associated with the veteran's 
claim for disability benefits with that agency.  These 
records were dated from March 1988 to February 1996, most 
being duplicative of records previously received.  In 
particular, a treatment record, dated in October 1995, noted 
a diagnosis of acute anxiety with bipolar disorder.  

In June 1997, the veteran again underwent VA medical 
examination.  He reported suffering from anxiety and 
depression, and indicated that, when he got depressed, it 
would last for a few minutes and then he felt in an 
"average" mood.  He denied crying spells or suicidal 
thoughts, but did report suffering from hopelessness.  In 
addition, the veteran denied any violent tendencies, 
hallucinations, delusions, or paranoia.  He reported having a 
few friends and enjoyed being around others.  On clinical 
evaluation, the veteran's mood was anxious, and he appeared 
to the examiner to be tense and restless, with sweaty hands.  
Psychomotor activity was within normal limits, and there was 
no gross impairment of perception, thinking, or thought 
content.  Insight was partial, memory intact, and 
concentration adequate.  The examiner noted, in reviewing the 
veteran's claims file, that the veteran did not evidence 
bipolar disorder, although he had told previous examiners 
that he had been diagnosed with the illness.  The examiner 
indicated that the veteran's diagnosis of atypical psychosis 
would be the most appropriate diagnosis.  The current term 
for the disorder was noted as being "psychotic disorder".  
The examiner's diagnosis was psychotic disorder, not 
otherwise specified, with a GAF of 55 noting moderate 
difficulty in social and occupational functioning.  

Thereafter, the RO received a VAMC Salem hospital summary, 
dated in April 1998.  The summary noted the veteran's 
increasing depression recently, secondary to stress.  The 
veteran indicated that his depressive symptoms included low 
self esteem, poor concentration, decreased energy, and 
disturbed sleep.  On mental evaluation at admission, the 
veteran's affect was dysphoric, anxious, and tearful at 
times.  The veteran's thinking was noted as being vague and 
tangential, with positive suicidal ideations but no homicidal 
ideations.  He denied auditory, visual, or tactile 
hallucinations.  The examiner noted that, when the veteran 
spoke, there was clear evidence of paranoia and ideas of 
reference.  At the time of discharge, there was no evidence 
of acute suicidal or homicidal ideations, or hallucinations, 
but still evidence of paranoid ideations.  

Thereafter, the RO received VAMC Salem hospital summaries, 
dated from May 1997 to October 1998.  A hospital summary, 
dated from May to June 1997, noted that the veteran was 
admitted complaining of severe financial and occupational 
stress.  There was no abnormal psychiatric symptomatology.  
The diagnosis included bipolar disorder, history of alcohol 
abuse, and a GAF of 60 to 65.  A summary, dated from April to 
May 1998, noted that the veteran was treated for a panic 
attack, and that he had later complained of suicidal 
ideations.  At discharge, his panic was better under control, 
and he no longer had suicidal or homicidal ideations.  A 
hospital summary, dated in July 1998, noted the veteran to be 
anxious and depressed, with suicidal ideation for the 
previous few weeks, and mildly paranoid.  At discharge, the 
veteran was not noted imminently suicidal, homicidal, or 
psychotic.  He was requested to comply with his prescribed 
medicines and scheduled clinic appointments, and not to use 
alcohol.


A summary, dated in October 1998, noted that the veteran had 
been admitted for suicidal behavior.  It was noted that, 
throughout the veteran's hospital stay, he would change his 
stance on suicide based on convenience of the current 
situation.  Suicidal ideation was reported as being used as a 
manipulative tool for secondary gain throughout his stay.  At 
discharge, the veteran was reported to have maintained his 
nonsuicidality and to have even gone as far as to explain 
that he had not been suicidal throughout the hospital stay.  
The veteran's mental status at discharge was fair, with no 
hallucinations, mood less depressed and stable, and limited 
insight.  The discharge diagnosis was Axis I: Substance-
induced mood disorder; Axis II: Dependent personality 
disorder, provisional; Axis IV: Binge drinking; Axis V: GAF 
of 60.  

Subsequently, the RO received additional hospital summaries 
from the VAMC Richmond and Hampton, dated from January 1999 
to April 1999.  A summary, dated from January to February 
1999, noted the veteran's complaints of depression, decreased 
energy, hopelessness, and worthlessness.  He also complained 
of a fear of being alone.  The veteran denied any delusional 
thoughts, hallucinations, or suicidal/homicidal ideation.  
The examiner noted that the veteran considered getting a job 
an important issue, and that he had reported that if he could 
work he thought he would be relieved of his depression.  At 
discharge, no psychiatric abnormalities were noted.  The 
discharge diagnosis included Axis I: Bipolar disorder versus 
schizo-affective disorder; Axis V: GAF - 55.  A hospital 
summary, dated from February to April 1999, reflected the 
veteran's complaints of depression, confusion, paranoia and 
anxiety.  The discharge diagnosis was bipolar disorder.  

A summary, dated from March to April 1999, noted the 
veteran's admission for depression and paranoia.  On multiple 
interviews with the veteran, over the course of his hospital 
stay, he was noted to no longer have any psychotic symptoms, 
was interacting well with other patients and staff, and 
evidenced some chronic anxiety symptoms.  The examiner's 
diagnosis included bipolar disorder and anxiety disorder, 
with a GAF of 45.  The veteran was again admitted to the 
hospital that April.  A summary reported the veteran's 
complaints of depression, feelings of worthlessness, and 
hopelessness, and suicidal ideation.  During his 
hospitalization, the veteran's mood was noted to gradually 
improve, and at discharge he reported feeling less depressed.  
There were also no suicidal ideations.  The examiner's 
diagnosis included Axis I: Bipolar disorder; Axis II: 
Dependent personality traits; Axis IV: Severity of current 
stressors: moderate stressors including multiple hospital 
admissions, chronic mental illness and housing difficulties; 
Axis V: GAF, 45 on admission and 60 the highest during the 
last year. 

In June 1999, the RO received VAMC Salem medical records, 
many duplicative, dated from January 1994 to March 1999.  In 
particular, treatment records dated in December 1997, as well 
as August and December 1998, noted GAF scores of 60.  

In August 1999, the veteran was medically examined for VA 
purposes.  The examiner noted that he had reviewed the 
veteran's claims file, and further noted that the veteran had 
been working until April 1999 in his brother's tree and 
chimney business, but had stopped as a result of stress.  On 
clinical evaluation, the veteran was noted to be tense, ill 
at ease, rigid, and at times tremulous and tearful.  Memory 
and concentration were noted as impaired, insight and 
judgment were poor, and his affect was somewhat constricted.  
The examiner noted that the overall clinical picture was that 
of a dysfunctional individual due to multiple diagnoses which 
included panic disorder.  The examiner's diagnosis was Axis 
I: Atypical psychosis with depressive features and alcohol 
dependence; Axis II: Dependent personality; Axis III: None; 
Axis IV: Service-connected disability resulting in an 
inability to adapt satisfactorily to civilian life; Axis V: 
Current GAF - 40.  

In a subsequent addendum to the August 1999 report, the 
examiner noted that the basis for the veteran's inability to 
work and have any social life was considered to be atypical 
psychosis, and, in his opinion, eliminated the various types 
of psychotic disorders which had been enumerated over the 
previous several years.  The examiner indicated that his 
assigned GAF score of 40 was given without consideration of 
the other diagnosed psychiatric conditions, and pertained to 
the atypical psychosis alone.  He further reported that the 
overall diagnostic picture had been clouded by multiple 
diagnoses which were apparently incongruent with any state of 
continuity, and which in his opinion caused their 
elimination, thus leaving the diagnosis of atypical 
psychosis.  

Thereafter, the RO received VAMC Richmond medical records, 
many duplicative, dated from February 1999 to November 1999.  
In particular, a November 1999 hospital summary noted the 
veteran's complaints of depression, feelings of inferiority, 
and co-dependence, with trouble "coping with the world."  
In addition, the veteran complained of fatigue, lack of 
interest in things, and being socially withdrawn.  He was 
noted to have done well over his hospital course, showing an 
improved and stabilized mood.  The discharge diagnosis was 
Axis I: Bipolar disorder with history of depressed mood, 
history of alcohol dependence, history of atypical psychosis, 
rule out schizoaffective disorder; Axis II: deferred; Axis 
III: Chronic back pain; Axis IV: moderate; Axis V: 50-55.  

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based on the veteran's assertion that his service-
connected psychiatric disorder is more severe then previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

During the course of this appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. §§ 
4.125-4.132.  See 61 Fed. Reg. 52,695-52,702 (1996).  These 
changes became effective on November 7, 1996.  See 38 C.F.R. 
§ 4.130 (1999).  Following Remand by the Board, the RO 
applied the revised criteria in its evaluation of the 
veteran's service-connected atypical psychosis, and he was 
notified of the RO's decision in a September 1998 SSOC, 
which, at that time, confirmed the previous denial of an 
increased evaluation greater than 30 percent.  

Where the statutes or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991).  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order).  In reviewing this 
case, the Board must therefore evaluate the veteran's 
atypical psychosis under both the old and current 
regulations, to determine whether he is entitled to an 
increased evaluation under either set of criteria.  The VA 
General Counsel has provided guidance as to how such changes 
in rating criteria should be applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

Prior to the regulatory changes, as in effect before November 
7, 1996, the severity of a psychiatric disability was based 
upon evaluating how the actual symptomatology affected social 
and industrial adaptability.  38 C.F.R. § 4.130.  Evidence of 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129.  Two of the most 
important determinants of disability were time lost from 
gainful work, and decrease in work efficiency.  The condition 
of an emotionally sick veteran with a good work record was 
not to be undervalued, however, nor his condition overvalued 
based on a poor work record not supported by the psychiatric 
disability picture.  In evaluating disability from psychotic 
disorders, it was necessary to consider the frequency, 
severity, and duration of previous psychotic periods, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.130.

Prior to the regulatory changes, the veteran's service-
connected psychiatric disability had assigned to it a 30 
percent rating under 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9210, "Atypical psychosis", as in effect before November 7, 
1996.  Under DC 9210, pre-November 7, 1996, a 100 percent 
rating was assigned if there were active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent rating was assigned when there 
was a lesser showing of symptomatology producing severe 
impairment of social and industrial adaptability.  A 50 
percent rating was assigned when there was a showing of 
considerable impairment of social and industrial 
adaptability.  See 38 C.F.R. § 4.132, DC 9210 (1996).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, and to ensure that it uses 
current medical terminology and unambiguous criteria, and 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the current, post-November 6, 1996, criteria, the 
currently assigned 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  For a disability 
rating of 100 percent, the veteran must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130 (1999).  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  

In reviewing the evidence, we note that the veteran has not 
shown any consistent psychotic symptomatology.  Hospital 
summaries reflect some paranoid thinking, as well as certain 
instances of hearing voices.  However, there has been no 
finding of chronic symptomatology.  Under DC 9210, to warrant 
a 100 percent rating, the criteria require a showing of 
extreme psychotic manifestations.  A rating of 70 percent 
requires a lesser showing of psychotic manifestations than 
for 100 percent.  Given the lack of any consistent showing of 
psychotic manifestations, the Board finds the evidence does 
not reflect active psychotic manifestations of such extent, 
severity, depth, persistence, or bizarreness as to produce 
total social and industrial inadaptability; or a lesser 
showing of symptomatology producing severe impairment of 
social and industrial adaptability of the veteran's service-
connected atypical psychosis.  We therefore find a 
preponderance of the evidence against an increased rating 
under 38 C.F.R. § 4.132, i.e., the old criteria.  

With respect to whether a rating greater than 50 percent is 
warranted under the new criteria, the Board observes that, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  Furthermore, the 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  

The Board is cognizant that the veteran has received many 
diagnoses pertaining to his psychiatric disorder, most 
notably atypical psychosis, bipolar disorder, in addition to 
questionable schizoaffective and schizotypal disorder.  A 
semi-wide range of GAF scores has also been reported during 
the veteran's treatment and hospitalization, ranging from 45-
60.  Scores in this range, high to low, respectively, are 
indicative of moderate to serious impairment.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, Washington, 
DC, American Psychiatric Association, 1994.  We note that 
manifestations of symptomatology associated with the 
veteran's disability are, based on the record before us, 
cyclical in nature, with stabilization of his psychiatric 
symptoms and then subsequent relapse into a more serious 
state, with a later return to stability after treatment.  

In August 1999, a VA examiner, following a thorough review of 
the veteran's treatment history, reported that the veteran 
suffered from atypical psychosis, and a GAF score of 40 was 
assigned.  The examiner noted that the GAF score pertained 
only to the veteran's atypical psychosis symptoms, and that 
the overall diagnostic picture had been clouded by multiple 
diagnoses which were apparently incongruent with any state of 
continuity, and which in his opinion caused their elimination 
from consideration.  

We are aware that the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  As noted above, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remission, and the veteran's capacity for 
adjustment during periods of remission.  

In this case, the VA examiner in August 1999 rendered a well-
informed opinion as to the veteran's condition.  While the 
veteran's condition does stabilize, the evidence reflects 
periods of remission in which his symptomatology worsens.  
The most recent hospital summary, dated in November 1999, 
reported a GAF score of 50-55, which can reflect both 
moderate and serious symptoms.  Given these medical findings, 
we find a balance of positive and negative evidence as to the 
severity of the veteran's psychiatric disability.  Under the 
reasonable-doubt/benefit-of-the-doubt doctrine, where we find 
an approximate balance of positive and negative evidence on 
the merits of the claim, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Based upon the unique facts of the present 
case, it is our opinion that the evidence places the 
veteran's condition somewhere between the 50- and the 70-
percent level of disability, and we will exercise our 
discretion to conclude that his condition places him at least 
in balance as between the two sets of criteria.  Therefore, 
the Board finds that an increased evaluation to 70 percent 
for the veteran's service-connected atypical psychosis is 
warranted under the current, revised rating criteria.

With respect to whether a 100 percent schedular rating is 
warranted under either the old or new criteria, the Board 
reiterates that our grant of an increase to 70 percent has 
been granted through the exercise of the reasonable-
doubt/benefit-of-the-doubt doctrine and that, as discussed 
above, we do not find that the preponderance of the evidence 
fully supports even that evaluation.  Thus, with respect to a 
higher rating, we will simply note that, as noted above, the 
evidence does not show the presence of active, persistent, 
bizarre manifestations of the veteran's disability, which 
could themselves be considered productive of total social and 
industrial inadaptability, so as to warrant a 100 percent 
rating under the old criteria.  Similarly, the record does 
not reflect the presence of gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
that the veteran is persistently a danger to himself or 
others; that he is unable to perform activities of daily 
living; that he has been disoriented to time or place, or 
that he has any memory loss for the names of his close 
relatives or himself, which would warrant a 100 percent 
schedular rating under the new criteria.

The Board would note that any future consideration of the 
veteran's disability due to atypical psychosis will be 
accomplished solely under the current, revised rating 
criteria.  The application of both the former and the current 
criteria in this appeal was occasioned by the fact that the 
regulations were amended during the pendency of the claim.  

We appreciate the extensive development undertaken by the RO 
in this matter, permitting the Board to render a decision 
based upon a complete record.


ORDER

A 70 percent evaluation for atypical psychosis is granted 
under the schedular criteria in effect on and after November 
7, 1996, subject to the laws and regulations governing the 
payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

